offerletterherren3232_image1.gif [offerletterherren3232_image1.gif]


March 23, 2017


PERSONAL AND CONFIDENTIAL


Christine Herren

Re: Offer or Employment
Dear Christine:
We are pleased to extend this offer to you to join Internap Corporation as our
Sr. Director, Accounting & Assistant Controller beginning on April 10, 2017. In
this position, you will report to me. You will be based in our Atlanta office,
but you may be required to travel from time-to-time as part of your duties. We
are excited that you have chosen to become pan of our highly motivated team and
believe you will become a key player in INAP's success.
•
You will receive a starting base salary of $6,346.15 ($165,000.00 on an
annualized basis) per pay-period less payroll deductions and all required
withholdings. You will also be subject to review through our performance
evaluation process.

•
You will be eligible to participate in the INAP 2017 Short Term Incentive Plan
(“Incentive Plan”). Any payments that may be made to you will be based on INAP's
achievement of goals approved by the Board of Directors. Your initial bonus
opportunity under the Incentive Plan will be 15% of your 2017 actual earned base
salary, subject to the terms of the Incentive Plan.

•
You will be eligible for an annual Stock Award at the discretion of the
Compensation Committee. The Restricted Stock will be subject to a three-year
vest; 50% of the grant will be subject to time, and 50% will be subject to
performance as part of the Compensation Committee's approve metrics - TBD.

•
All vesting is subject to you being an employee in good standing on each date of
vesting. All shares are governed by the language in our incentive stock plan (a
copy of which will be mailed to you separately) as well as the actual grant
documents which define the specific terms of your grant. You will be subject to
INAP's Insider Trading Policy.

•
You will be eligible to participate in the benefits we offer generally to our
employees. A benefit summary is included in your new hire packet.

Although we hope that your relationship with INAP will be a long and productive
one, we are not requiring a commitment from you for a particular length of time.
Your employment with INAP will be “at will” meaning that you may choose to
resign at any time for any reason. and INAP may choose to end your employment at
any time for any reason. This offer should not be construed as creating a
contract of employment for a specific period of time and the at will nature of
your employment can only be changed by a written employment agreement signed by
you and INAP's Chief Executive Officer.


    1    



--------------------------------------------------------------------------------





INAP is required to verify the identity and employment authorization of all new
hires. To comply with this legal obligation, we must complete an Employment
Eligibility Verification Form I-9 within three days of your start date.
Information about what you will need to bring to work with you to complete this
form will be provided to you once you sign and return this offer letter. This
offer is also contingent upon successful completion of a background check.
You must also sign the attached Employment Covenants Agreement and certify you
have read and agree to be bound by the INAP Code of Conduct included in your new
hire packet.
Christine, again, we look forward to working with you as part of the INAP team.
Please sign and date this letter and return it to the Human Resources Department
before your start date.
Sincerely,
/s/ Mark Weaver
Mark Weaver
Controller. Vice President


I accept the offer of employment contained in this letter and hereby agree that
I have read and understand the statements contained in this letter including all
attachments.


/s/ Christine A. Herren    
Christine Herren    Date: 3/25/2017



EMPLOYMENT COVENANTS AGREEMENT
This Employment Covenants Agreement (the “Agreement”) is made this 10th day of
April 2017 (the “Effective Date”). between Internap Corporation (the “Company”)
and Christine Herren (“You or “Your”) (collectively, the “Parties”).
For and in consideration of the Company’s agreement to employ You, You agree to
the following terms:
1.    Acknowledgments. You acknowledge and agree that the restrictions contained
in this Agreement. including. but not limited to. the restrictive covenants set
forth in Sections 2 through 5 below. are reasonable and necessary to protect the
legitimate business interests of the Company. and they will not impair or
infringe upon Your right to work or earn a living when Your employment with the
Company ends for any reason, and:
(a)    You will (i) serve the Company as a Key Employee; and/or (ii) serve the
Company as a Professional; and/or (iii) customarily and regularly solicit
Customers and/or Prospective Customers for the Company; and/or (iv) customarily
and regularly engage in making sales or obtaining orders or contracts for
products or services to be provided or performed by others in the Company;
and/or (v) (A) have a primary duty of managing a department or subdivision of
the Company, (B) customarily and regularly direct the work of two or more other
employees, and (C) have the authority to hire or fire other employees; and/or
(b)    Your position is a position of trust and responsibility with access to
(i) Confidential Information. (ii) Trade Secrets, (iii) information concerning
employees of the Company, (iv) information concerning Customers of the Company,
and/or (v) information concerning Prospective Customers of the Company.
2.    Trade Secrets and Confidential Information.
(a)    You represent and warrant that: (i) You are not subject to any legal or
contractual duty or agreement that would prevent or prohibit You from performing
Your duties for the Company or complying with this Agreement, and (ii) You are
not in breach of any legal or contractual duty or agreement, including any
agreement concerning trade secrets or confidential information, owned by any
other person or entity.
(b)    You shall not: (i) both during and after Your employment with the
Company. use. disclose, reverse engineer, divulge, sell, exchange, furnish, give
away, or transfer in any way the Trade Secrets or the Confidential Information
for any purpose other than the Company’s Business, except as authorized in
writing by the Company; (ii) during Your employment with the Company, use,
disclose, reverse engineer, divulge, sell, exchange, furnish, give away, or
transfer in any way (a) any confidential information or trade secrets of any
former employer or third party, or (b) any works of authorship developed in
whole or in part by You during any former employment or for any other party,
unless authorized in writing by the former employer or third party; or (iii)
upon the termination of Your employment for any reason, (a) retain any Trade
Secrets or Confidential Information, including any copies existing in any form
(including, electronic form) that are in Your possession or control, or (b)
destroy, delete, or alter the Trade Secrets or Confidential Information without
the Company’s prior written consent.
(c)    The obligations under this Agreement shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law; and (ii) with regard to the Confidential Information.
remain in effect for so long as such information constitutes Confidential
Information as defined in this Agreement.
(d)    The confidentiality, property, and proprietary rights protections
available in this Agreement are in addition to, and not exclusive of, any and
all other rights to which the Company is entitled under federal and state law,
including. but not limited to. rights provided under copyright laws, trade
secret and confidential information laws. and laws concerning fiduciary duties.
(e)    Notwithstanding the foregoing, nothing in this Agreement shall prohibit
You from (i) exercising Your rights under federal. state or local law
(including, but not limited to, Section 7 of the National Labor Relations Act or
in acting as or cooperating with a whistleblower), (ii) cooperating in a
government or administrative investigation, or (iii) revealing alleged criminal
wrongdoing to law enforcement.
3.    Non-Solicitation of Customers. During the Restricted Period. You shall
not, directly or indirectly, solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with the Business.
The restrictions set forth in this Section shall apply only to those Customers
(a) with whom or which You dealt on behalf of the Company, (b) whose dealings
with the Company were coordinated or supervised by You, (c) about whom You
obtained Confidential Information in the ordinary course of business as a result
of Your association with the Company, or (d) who receive products or services
authorized by the Company, the sale or provision of which results or resulted in
compensation, commissions, or earnings for You within two (2) years prior to the
date of Your termination.
4.    Non-Solicitation or Prospective Customers. During the Restricted Period.
You shall not, directly or indirectly, solicit any Prospective Customer of the
Company for the purpose of selling or providing any products or services
competitive with the Business. The restrictions set forth in this Section shall
apply only to those Prospective Customers (a) with whom or which You dealt on
behalf of the Company, (b) whose dealings with the Company were coordinated or
supervised by You. or (c) about whom You obtained Confidential Information in
the ordinary course of business as a result of Your association with the
Company.
5.     Non-Recruit or Employees. During the Restricted Period, You shall not,
directly or indirectly, solicit, recruit. or induce any Employee to (i)
terminate his or her employment relationship with the Company, or (ii) work for
any other person or entity engaged in the Business. The restrictions set forth
in this Section shall apply only to Employees (a) with whom You had Material
Interaction, or (b) You, directly or indirectly, supervised.
6.    Non-Disparagement.    During Your employment and following the termination
of Your employment with the Company for any reason. You shall not make any
disparaging or defamatory statements, whether written or oral, regarding the
Company; provided, however, that nothing in this Agreement shall prohibit You
from making truthful oral or written statements (a) in the exercise of Your
rights under federal, state or local law (including, but not limited to, Section
7 of the National Labor Relations Act or in acting as or cooperating with a
whistleblower), (b) in connection with Your cooperation in a government or
administrative investigation, or (c) to reveal alleged criminal wrongdoing to
law enforcement.
7.    Fiduciary Duty. You owe a duty of care and loyalty to the Company, as well
as a duty to perform Your duties to the Company in a manner that is in the best
interests of the Company. You owe such duties to the Company in addition to
duties imposed upon You under applicable law.
8.    Assignment or Rights. You acknowledge and agree that, as between You and
the Company, the Company shall own, and You hereby assign and, upon future
creation, automatically assign to the Company. all right, title and interest,
including. without limitation all Intellectual Property Rights, in and to any
existing and future Work Product (whether created prior to, on or after the
Effective Date) that (a) is or was created within the scope of Your employment,
(b) is based on, results from, or is suggested by any work performed within the
scope of Your employment and is related to the Business, (c) has been or will be
paid for by the Company, or (d) was created or improved in whole or in part
through use of the Company’s time, personnel, resources, data, facilities, or
equipment All Work Product, to the extent permitted by applicable law, shall
constitute work made for hire and shall be owned upon its creation exclusively
by the Company.
You shall not take any actions inconsistent with the provisions of this Section,
including but not limited to the execution of any agreements with any third
panics that may affect the Company’s title in and to any Work Product. At the
Company’s request, You agree to perform, during or after Your employment with
the Company, any acts to transfer, perfect and defend the Company” s ownership
of the Work Product, including, but not limited to: (i) executing all documents
and instruments (including additional written assignments to the Company),
whether for filing an application or registration for protection of the Work
Product (an “Application”) or otherwise under any form of intellectual property
laws whether in the United States or elsewhere in the world, (ii) explaining the
nature and technical details of construction and operation of the Work Product
to persons designated by the Company, (iii) reviewing and approving Applications
and other related papers, or (iv) providing any other assistance reasonably
required for the orderly prosecution of Applications. You agree to provide
additional evidence to support the foregoing if such evidence is considered
necessary by the Company, is in Your possession or control, and is reasonably
available and retrievable.
You agree to disclose to the Company and provide the Company with a complete
written description of any Work Product in which You are involved (solely or
jointly with others) and the circumstances surrounding the creation of such Work
Product, upon creation of any subject matter that may constitute Work Product,
and upon request by the Company. Your failure to provide such a description to
the Company. or the Company’s failure to request such a description from You.
will not alter the rights of the Company to any Work Product under this Section
or otherwise.
9.    License. During Your employment and after Your employment with the Company
ends, You grant to the Company an irrevocable, nonexclusive, worldwide,
royalty-free license to: (i) make, use, sell, copy, perform, display,
distribute, or otherwise utilize copies of the Licensed Materials, (ii) prepare,
use and distribute derivative works based upon the Licensed Materials, and (iii)
authorize others to do the same. You shall notify the Company in writing of any
Licensed Materials You deliver to the Company.
10.    Release. During Your employment and after Your employment with the
Company ends, You consent to the Company’s use of Your image, likeness. voice.
or other characteristics in the Company’s products, services, or marketing or
informational materials. You release the Company from any cause of action which
You have or may have arising out of the use, distribute ion, adaptation.
reproduction, broadcast, or exhibition of such characteristics. You represent
that You have obtained, for the benefit of the Company, the same release in
writing from all third parties whose characteristics are included in the
services, materials, computer programs and other deliverables that You provide
to the Company.
11.    Post-Employment Di1elosure. During the Restricted Period, You shall
provide a copy of this Agreement to persons and/or entities for whom You work or
consult as an owner, partner, joint venture, employee or independent contractor.
During the Restricted Period, You authorize the Company to provide a copy of
this Agreement to persons and/or entities whom You work or consult as an owner,
partner, joint venture, employee or independent contractor.
12.    Post-Employment Activities. You acknowledge and agree that, beginning on
the date Your employment with the Company terminates for any reason, (i) You
shall remove any reference to the Company as Your current employer from any
source You control, either directly or indirectly, including. but not limited
to, any Social Media such as LinkedIn, Facebook. Google +, and/or Myspace, and
(ii) You are not permitted to represent Yourself as currently being employed by
the Company to any person or entity, including. but not limited to, on any
Social Media.
13.    Return or Company Property/Materials. Upon the termination of Your
employment for any reason or upon the Company’s request at any time, You shall
immediately return to the Company all of the Company’s property, including, but
not limited to, mobile phone, personal digital assistant (PDA), keys. pass
cards, credit cards. confidential or proprietary lists (including, but not
limited to, customer, supplier, licensor, and client lists), rolodexes, tapes,
laptop computer, electronic storage device, software, computer files, marketing
and sales materials. and any other property, record. document, or piece of
equipment belonging to the Company. You shall not (i) retain any copies of the
Company’s property, including any copies existing in electronic form. which are
in Your possession, custody or control, or (ii ) destroy, delete. or alter any
Company property, including, but not limited to, any files stored
electronically, without the Company’s prior written consent. The obligations
contained in this Sect ion shall also apply to any property which belongs to a
third party, including. but not limited to. (i)any entity which is affiliated or
related to the Company, or (ii) the Company’s customers, licensors. or
suppliers.
14.    Injunctive Relief. If You breach or threaten to breach any portion of
this Agreement. You agree that: (a) the Company would suffer irreparable harm;
(b) it would be difficult to determinate damages, and money damages alone would
be an inadequate remedy for the injuries suffered by the Company; and (c) if the
Company seeks injunctive relief to enforce this Agreement. You shall waive and
shall not (i) assert any defense that the Company has an adequate remedy at law
with respect to the breach, (ii) require that the Company submit proof of the
economic value of any Trade Secret or Confidential Information, or ( iii )
require the Company to post a bond or any other security. Nothing contained in
this Agreement shall limit the Company’s right to any other remedies at law or
in equity.
15.    Independent Enforcement. Each of the covenants set forth in Sections 2
through 5 of this Agreement shall be construed as an agreement independent of
(i) any other agreements, or (ii) any other provision in this Agreement. and the
existence of any claim or cause of action by You against the Company, whether
predicated on this Agreement or otherwise. regardless of who was at fault and
regardless of any claims that either You or the Company may have against the
other, shall not constitute a defense to the enforcement by the Company of any
of the covenants set forth in Sections 2 through 5 of this Agreement. The
Company shall not be barred from enforcing any of the covenants set forth in
Sections 2 through 5 of this Agreement by reason of any breach of (i) any other
part of this Agreement, or (ii) any other agreement with You.
16.    At-will Employment. This Agreement does not create a contract of
employment or a contract for benefits. Your employment relationship with the
Company is at-will. This means that at either Your option or the Company’s
option, Your employment may be terminated at any time, with or without cause or
notice.
17.    Attorneys’ Fees. In the event of litigation relating to this Agreement,
the Company shall, if it is the prevailing party. be entitled to recover
attorneys” fees and costs of litigation in addition to all other remedies
available at law or in equity.
18.    Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.
19.    Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal. or unenforceable, in whole or in
part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law. If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable. The remaining provisions and any partially enforceable provisions
shall remain in full force and effect.
20.    Governing Law. The laws of the State of Georgia shall govern this
Agreement. If Georgia’s conflict of law rules would apply another state’s laws,
the Parties agree that Georgia law shall still govern.
21.    No Strict Construction. If there is a dispute about the language of this
Agreement. the fact that one Party drafted the Agreement shall not be used in
its interpretation.
22.    Entire Agreement. This Agreement, including Exhibit A which is
incorporated by reference, constitutes the entire agreement between the Parties
concerning the subject matter of this Agreement. This Agreement supersedes any
prior communications. agreements or understandings. whether oral or written.
between the Parties relating to the subject matter of this Agreement.
23.    Amendment. As a condition of employment and a material term under this
Agreement. You agree that. at any time during Your employment, if requested by
the Company. You shall sign an amendment to this Agreement which would modify
the Restrictive Covenants in Sections 2 through 5 of this Agreement (the
“Amendment”) based on changes to Your duties, changes in the Compay’s Business,
changes to Your Territory, or changes in the law regarding restrictive
covenants. You agree that You shall not be entitled to any additional
consideration to execute the Amendment. You agree that Your refusal to sign any
such Amendment shall constitute a material breach of this Agreement. This
Agreement may not otherwise be amended or modified except in writing signed by
both Parties.
24.    Successors and Assigns. This Agreement shall be assignable to. and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation. successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Agreement. The covenants contained in this Agreement shall survive
cessation of Your employment with the Company. regardless of who causes the
cessation or the reason for the cessation.
25.    Execution. This Agreement may be executed in one or more counterparts,
including, but not limited to. facsimiles and scanned images. Each counterpart
shall for all purposes be deemed to be an original, and each counterpart shall
constitute this Agreement.
26.    Consent to Jurisdiction and Venue. You agree that any and all claims
arising out of or relating to this Agreement shall be brought in a state or
federal court of competent jurisdiction in Georgia. You consent to the personal
jurisdiction of the state and/or federal courts located in Georgia. You waive
(a) any objection to jurisdiction or venue. or (b) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.
27.    Affirmation. You acknowledge that You have carefully read this Agreement,
You know and understand its terms and conditions, and You have had the
opportunity to ask the Company any questions You may have had prior to signing
this Agreement.
IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.
Internap Corporation




By: /s/ Brenita Williams
Name: Brenita Williams
Title: HR Representative


Address: One Ravinia Dr. #1300
Atlanta, GA 30346








Employee Signature: /s/ Christine A. Herren
Printed Name: Christine A. Herren








 











EXHIBIT A DEFINITIONS
A.    “Business”· means (i) those activities, products. and services that are
the same as or similar to the activities conducted and products and services
offered and/or provided by the Company within two years prior to termination of
Your employment with the Company, and (ii) the business of providing information
technology (IT) infrastructure services that enable businesses to securely
store. host. access, and deliver their online applications and media content
through the Internet. Such services include, but are not limited to: (a)
Internet connectivity and content delivery software, (b) collocation services,
(c) managed hosting services, and (d) “Cloud” computing services.
B.    “Confidential Information” means (1) information of the Company, to the
extent not considered a Trade Secret under applicable law, that (a) relates to
the business of the Company, (b) was disclosed to You or of which You became
aware of as a consequence of Your relationship with the Company, (c) possesses
an element of value to the Company, and (d) is not gene rally known to the
Company’s competitors, and (2) information of any third party provided to the
Company which the Company is obligated to treat as confidential, including, but
not limited to, information provided to the Company by its licensors, suppliers.
or customers. Confidential Information includes, but is not limited to, (i)
methods of operation, (ii) price lists, (iii) financial information and
projections, (iv) personnel data, (v) future business plans, (vi) the
composition, description, schematic or design of products, future products or
equipment of the Company or any third party, (vii) the Work Product, (viii)
advertising or marketing plans, and (ix) information regarding independent
contractors, employees, clients, licensors, suppliers, Customers, Prospective
Customers, or any third party, including, but not limited to, the names of
Customers and Prospective Customers, Customer and Prospective Customer lists
compiled by the Company, and Customer and Prospective Customer information
compiled by the Company. Confidential Information shall not include any
information that (x) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (y) has been independently developed
and disclosed by others without viola tin g this Agreement or the legal rights
of any party, or (z) otherwise enters the public domain through lawful means.
Notwithstanding the foregoing, Confidential Information does not include
information related to the terms and conditions of Your employment with the
Company.
C.    “Customer” means any person or entity to which the Company has sold its
products or services.
D.    “Employee” means any person who (i) is employed by the Company at the time
Your employment with the Company ends, or (ii) was employed by the Company
during the last year of Your employment with the Company (or during Your
employment if employed less than a year).
E.    “Intellectual Property Rights” are all: (a) patents and associated
reissues, divisions. renewals, extensions, provisional, continuations and
continuations in-part; (b) all inventions, whether patentable or not and whether
or not reduced to practice; (c) registered and unregistered trademarks, service
marks, certifications marks, trade dress, logos, trade names, brand names,
corporate names, business and product names, internet domain names, internet
uniform resource locators, and internet protocol addresses and all goodwill
associated with these rights; (d) Trade Secrets, industrial rights, industrial
designs; (e) registered and unregistered works of authorship, copyrights, moral
rights and publicity rights; (I) all rights to computer software, computer
software source code, proprietary databases and mask works and all documentation
and developer tools associated with these; (g) proprietary rights that are
similar in nature to those enumerated in (a) through (f) anywhere in the world,
(h) all enhancements and improvements to and all derivations of any of the
rights enumerated in (a) through (g); and (i) all applications, registrations
and documentation associated with the rights described in (a) through (g).
F.    “Key Employee” means that, by reason of the Company’s investment of time,
training. money, trust exposure to the public, or exposure to Customers,
vendors, or other business relationships during the course of Your employment
with the Company. You will gain a high level of notoriety, fame, reputation, or
public persona as the Company’s representative or spokesperson, or will gain a
high level of influence or credibility with the Company’s Customers, vendors, or
other business relationships, or will be intimately involved in the planning for
or direction of the business of the Company or a defined unit of the business of
the Company. Such term also means that You will possess selective or specialized
skills, learning, or abilities or customer contacts or customer information by
reason of having worked for the Company.
G.    “Licensed Materials” means any materials that You utilize for the benefit
of the Company, or deliver to the Company or the Company’s customers, which (i)
do not constitute Work Product. (ii) are created by You or of which You are
otherwise in lawful possession, and (iii ) You may lawfully utilize for the
benefit of, or distribute to, the Company or the Company’s customers, regardless
of whether they are resellers. distributors or end users.
H.    “Material Interaction” means any interaction with an Employee which
relates or related, directly or indirectly, to the performance of Your duties or
the Employee’s duties for the Company.
I.    “Professional” means an employee who has a primary duty the performance of
work requiring knowledge of an advanced type in a field of science or teaming
customarily acquired by a prolonged course of specialized intellectual
instruction or requiring invention, imagination, originality, or talent in a
recognized field of artistic or creative endeavor. Such term shall not include
employees performing technician work using knowledge acquired through on-the-job
and classroom training, rather than by acquiring the knowledge through prolonged
academic study, such as might be performed, without limitation, by a mechanic, a
manual laborer, or a ministerial employee.
J.     “Prospective Customer” means any person or entity to which the Company
has solicited to purchase the Company’s products or services.
K.    “Restricted Period” means the time period during Your employment with the
Company and for six (6) months after Your employment with the Company ends for
any reason.
L.    “Social Media” means any form of electronic communication (such as Web
sites for social networking and micro blogging) through which users create
online communities to share information, ideas, personal messages. and other
content, such as videos.
N.     “Trade Secrets” means information of the Company, and its licensors,
suppliers. clients. and customers, without regard to form, including, but not
limited to. technical or nontechnical data. a formula. a pattern, a compilation,
a program, a device, a method, a technique, a drawing. a process. financial
data. financial plans. product plans, a list of actual customers. clients,
licensors, or suppliers, or a list of potential customers, clients, licensors,
or suppliers which is not commonly known by or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
O.    “Work Product” means:
(a)
any data. databases, materials, docJ,1mentation, computer programs, inventions
(whether or not patentable), designs. trademarks, trade dress, and/or works of
authorship. including but not limited to, discoveries, ideas, concepts.
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations. writings, pictures, audio,
video, images, and artistic works, and any related application or registrations,
and each and every original, interim and final version, copy, replica,
prototype, or other original work of authorship thereof or in any way related
thereto, any and all reproductions, distribution rights, ancillary rights,
performances, displays. derivative works, amendments, versions, modifications,
copies, or other permutations of the foregoing, regardless of the form or type
and the renewals and extensions thereof;

(b)
any subject matter (including but not limited to any new and useful process,
machine, manufacture, composition, or matter, or any new and useful improvement
thereof) protected or eligible for protection under patent, copyright,
proprietary database, trademark, trade dress, Trade Secret, rights of publicity,
confidential information. or other property rights, including all worldwide
rights therein;

(c)
any goodwill, commercial and economic benefits. relationship and contracts
arising out of or resulting from Your employment; and any Intellectual Property
Rights included within and associated with the items



    2    

